Order entered April 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01655-CV

                                 ROBERT COLE, Appellant

                                               V.

                       GWENDOLYN PARKER, INC., CRF, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-00513-D

                                           ORDER
       The reporter’s record in this case has not been filed. By order dated March 20, 2014, the

Court advised appellant that the Court would submit his appeal without a reporter’s record upon

receiving verification either that (1) no request for the record has been made or (2) appellant is

not indigent and has not paid for the reporter’s record. By letter received by the Court on March

24, 2014, Cora L. Hough, Court Reporter of Dallas County Court at Law No. 4, advised the

Court that appellant has not made arrangements to pay for the record and has not been found to

be indigent. Accordingly, the Court ORDERS this case submitted without the reporter’s record.

Within THIRTY (30) DAYS of the date of this order, appellant shall file his brief. We notify
appellant that failure to file a brief in this case will result in dismissal for want of prosecution.

See Tex. R. App. P. 38.8(a)(1).


                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE